Citation Nr: 1400193	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  He was a combat Veteran with service in the Republic of Vietnam during the Vietnam War.  He died in August 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans; Affairs (Board) on appeal from a December 2007 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs, (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

In November 2011, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court vacated the Board's November 2011 decision and remanded this issue to the Board pursuant to the August 2012 Joint Motion for Partial Remand (JMR).  In April 2013, the Board remanded the claim to the RO for further development.  


FINDINGS OF FACT

1.  The certificate of death indicated that the Veteran died in August 2007 and the immediate cause of death was listed as severe blunt force trauma to the head and neck, which was due to or as a consequence of probable cervical fracture, which was due to or as a consequence of "driver of a pick-up truck, seat belted."  It was also noted that the Veteran lost control of his truck on a wet road, went into a ditch and rolled his truck, landing on its roof.  An autopsy was not performed.  

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling; right fourth metatarsal fracture, evaluated as noncompensable; and right auricle cyst, evaluated as noncompensable.  A combined rating of 100 percent was in effect from December 1998.  

3.  Resolving all reasonable doubt in favor of the appellant, the Veteran's service-connected PTSD substantially or materially contributed to the Veteran's fatal truck crash which ultimately led to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.302, 3.303, 3.304, 3.310, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).  

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran served on active duty from February 1968 to September 1969.  He died in August 2007 at the age of 57.  According to his death certificate, the immediate cause of death was listed as severe blunt force trauma to the head and neck, which was due to or as a consequence of probable cervical fracture, which was due to or as a consequence of "driver of a pick-up truck, seat belted."  It was also noted that the Veteran lost control of his truck on a wet road, went into a ditch, rolled his truck, landing on its roof.  An autopsy was not performed.  

It is the appellant's primary contention that the Veteran's service-connected PTSD caused suicidal ideation which resulted from mental unsoundness, which caused the Veteran to wreck his truck, which materially contributed to his fatal accident.  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's PTSD, his fatal truck accident, and his death.  A May 2008 VA examination report, provided by a VA clinical psychologist, indicated that the treatment notes in evidence were consistent in reporting that the Veteran was doing fairly well psychologically, during the year prior to his death.  The examiner noted that the Veteran had a long history of severe PTSD and depression, with clear suicidal thinking on several occasions.  He had been significantly depressed several months prior to his death due to a variety of factors, but he recovered and was seen as stable by mental health professionals who knew him well during the last two months immediately preceding his death.  The VA examiner also opined that it was not possible to assess with any certainty what the Veteran was thinking at the time of the accident.  The examiner opined that there was no information directly connecting the accident to any intention on the part of the Veteran.  He opined that it was less likely that the Veteran deliberately killed himself by vehicular accident.  While it was possible that he did so, and while such an action would have been consistent with his state of mind on previous occasions, it was more likely than not that, at the time of the accident, the Veteran simply failed to handle his vehicle safely, resulting in an unexpected accident and his death.  

A positive medical opinion dated January 2013, was submitted by a private forensic psychologist, G.A.B., Ph.D.  The private psychologist reviewed the Veteran's mental health treatment records, noting a past history of hospitalizations in the 1990s for threatening suicide and suicidal ideation, psychiatric hospitalizations in 2000 and 2001 for repeated suicidal thoughts and increased depression, and an arrest on Veteran's Day in 2006, for a DUI, apparently due to trouble dealing with his Vietnam experiences.  The private psychologist concluded that based on the available information, it was more likely than not that the Veteran's service-connected PTSD caused his death.  The psychologist reasoned that approximately three months prior to his death, the Veteran suffered a significant stressor as his brother-in-law died of cancer, which then triggered his survivor's guilt from Vietnam.  The private psychologist acknowledged that though post mortem medical records reflected how well the Veteran was functioning prior to his death, given the Veteran's history of suicidal ideation and reluctance to truly disclose such thoughts to therapists, this sentiment in the medical record was indicative of a psychological phenomenon characterized as a "flight into health."  Essentially, a once depressed and despondent person may then suddenly present as doing very well, no signs of depression.  In actuality, this is often a sign of suicide as the person feels happy and relieved because they will soon be out of their mental anguish and despair.  

Pursuant to the Board's remand of April 2013, the VA psychologist who provided the May 2008 VA nexus opinion, was requested to review pertinent VA medical records not previously reviewed by him, and to provided a nexus opinion which addressed the conflicting positive and negative medical evidence of record.  

In May 2013, the VA psychologist who provided the May 2008 medical nexus opinion submitted an additional opinion regarding the cause of the Veteran's death.  He indicated, in pertinent part, there was no clear connection that could be established between the Veteran's PTSD and his death via the noted motor vehicle accident.  While records indicated previous suicidal ideation at various points over the years of treatment, this could not conclusively establish that the motor vehicle accident was a result of a deliberate effort on the part of the Veteran to end his own life.  It was his opinion, to a reasonable degree of psychological certainty, that there was no credible evidence of record that established that the Veteran's PTSD was the principal cause of his death.  The VA psychologist also indicated that the conflicting evidence on this issue appeared to be one of speculation on the part of the private psychologist.  However, he did not give a rationale as to why the private psychologist's opinion was more speculative than his opinion.  

In October 2013, the private psychologist that provided the January 2013 positive opinion, submitted an addendum response to the VA psychologist's May 2013 addendum.  The private psychologist indicated that the VA examiner completely disregarded and dismissed the widely-accepted psychological and medical phenomenon he presented, described as "flight to health."  He also addressed the VA examiner's opinion that the private opinion was the result of considerable speculation.  The private psychologist indicated that his opinion was based on empirical study of 100 Vietnam War veterans suffering from PTSD.  Five factors were identified as significantly associated with suicidal attempts, all of which the Veteran possessed.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the appellant's favor, a grant of service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


